On February 5,2003, the defendant was sentenced to a four (4) year commitment to the Department of Corrections, to run consecutively to the sentence in BDC-01-378, for violations of the conditions of a suspended sentence for the offense of Burglary, a felony.
On May 8, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Meghan Lulf. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive. However, it is the decision of the Division that everything possible should be done to make the defendant eligible, as soon as possible, for the Boot Camp Program and to encourage him to apply and complete the program.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the recommendation that the defendant be screened immediately for participation in the Boot Camp Program.
Done in open Court this 8th day of May, 2003.
*26Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Alt. Member, Hon. John W. Whelan.